Title: XI. Second Opinion of the Secretary of State, 29 August 1790
From: Jefferson, Thomas
To: Washington, George


On considering more fully the question Whether it will be expedien[t] to Notify to Ld. Dorchester the real object of the expedition preparing by Governor St. Clair, I still think it will not be expedient. For
If the Notification be early, he will get the Indians out of the way, and defeat our object.
If it be so late, as not to leave him time to withdraw them before our stroke be struck, it will then be so late also, as not to leave him time to withdraw any secret aids he may have sent them. And the Notification will betray to him that he may go on without fear in his expedition against the Spaniard[s] and for which he may yet have sufficient time after our expedition is over.
On the other hand, if he should suspect our preparations are to prevent his passing our territory, these suspicions may induce him to decline his expedition; as, even should he think he could either force or steal a passage, he would not divide his troops, leaving (as he would suppose) an enemy between them able to take those he should leave, and cut off the return of those he should carry.
These suspicions too would mislead both him and the Indians; and so enable us to take the latter more completely by surprise; and prevent him from sending secret aid to those whom he would not suppose the objects of the enterprise, thus effecting a double purpose of preventing his enterprize, and securing our own.
Might it not even be expedient, with a view to deter his enterprize, to instruct Gov. St. Clair either to continue his pursuit of the Indians till the season be too far advanced for Ld. Dorchester to move, or, on disbanding his militia, to give them general orders (which might reach the ears of Ld. Dorchester) to be ready to assemble at a moment’s warning, tho’ no such assembly be really intended? Always taking care neither to say nor do, against their passage, what might directly commit either our Peace, or Honour.

Th: Jefferson Aug. 29. 1790.

